On March 27, 2014, the Defendant was sentenced for Failure to Give Notice of Change ofAddress by Sexual or Violent Offender, a felony, in violation of Section 46-23-505, MCA, commitment to the Department of Corrections for Five (5) years, with Three (3) years suspended; receive credit for time served of 162 days; and other terms and conditions given in the judgment on March 27, 2014.
On August 8, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from the Dawson County Correctional Facility in Glendive, Montana, and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented. The sentencing judge in this case, Hon. John Larson, appeared and provided information.
*93DATED this 8th day of September, 2014.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
It is the unanimous decision of the Division that the sentence was not clearly excessive or clearly inadequate based on the record and arguments presented. At the Defendant’s request and with concurrence from the Sentencing Judge, Hon. John Larson, the Division finds it equitable to modify the Judgment. The original Judgment requires Defendant to pay an $800 fee to the Montana Public Defender’s Office for legal services rendered to the Defendant. That provision shall be amended to require Defendant to either pay $800 fee or in the alternative to complete a course of Community Service at the rate of $10 per hour and provide documentation to his Probation Officer of the Community Service until the obligation is satisfied. There is evidence in the record concerning Defendant’s limited financial resources. The remaining sentence is AFFIRMED.
Done in open Court this 8th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.